                  IN THE UNITED STATES DISTRICT COURT
          FOR THE EASTERN DISTRICT OF TENNESSEE AT KNOXVILLE


  UNITED STATES OF AMERICA,                     No. 3:16-CR-20
                                                Judge Curtis L. Collier
                                     Plaintiff, Magistrate Judge H. Bruce Guyton

                      v.

  MARK HAZELWOOD,

                                   Defendant.




   MARK HAZELWOOD’S OPPOSITION TO GOVERNMENT MOTION TO MODIFY
                       SCHEDULING ORDER




Case 3:16-cr-00020-CLC-HBG Document 1042 Filed 06/30/21 Page 1 of 12 PageID #:
                                  24156
          Mark Hazelwood respectfully submits this response to a motion filed by the government—

 without notice to the defense—on June 17, 2021. 1 We oppose that motion because the government

 is seeking to misuse the Court’s authority. Despite the innocuous relief the government claims to be

 seeking (amendment of the scheduling order), its aim is to influence a state court proceeding

                                               between Mr. Hazelwood and Pilot Flying J (“Pilot”).

                                                                                 that the government

 does not want Mr. Hazelwood to see. It is ironic that—in a case seeking to hold Mr. Hazelwood

 accountable for allegedly withholding information from customers—the government has resorted to

 fighting tooth and nail to prevent Pilot from providing relevant information to Mr. Hazelwood. And

 it is disturbing that the government has submitted a motion to this Court that is misleadingly

 incomplete. This opposition sets the record straight.

                                           RELEVANT FACTS

          There is much about the investigation and prosecution of this matter from which the Court

 was shielded in the earlier litigation.

          In the simplest terms, the government’s conduct was fundamentally unfair from the start. It

 co-opted Mr. Hazelwood’s financial advisor against him as a confidential informant—without first

 acquiring any evidence of wrongdoing by Mr. Hazelwood—in violation of that advisor’s fiduciary

 duties. It released the search warrant affidavit for Pilot’s corporate headquarters only through a

 misleading and incomplete unsealing motion, in an attempt to poison the press against Pilot and its

 salesforce, and in favor of itself, in contravention of (among other rules) this district’s rules on




 1
     We submit this opposition without waiving any position with respect to recusal or venue.


                                     1
Case 3:16-cr-00020-CLC-HBG Document 1042 Filed 06/30/21 Page 2 of 12 PageID #:
                                  24157
 extrajudicial statements. 2 It then procured Mr. Hazelwood’s termination by disclosing inflammatory

 recordings (the “Recordings”) to Pilot two full years before the government sought charges against

 Mr. Hazelwood. After it obtained those charges, it then outsourced its Brady obligations to Pilot,

 despite the obvious conflict that existed between Pilot and Mr. Hazelwood owing to his termination.

 Exercising that delegated authority, Pilot then buried and withheld many documents favorable to the

 defense.

         As the Court likely knows, the employment dispute between Pilot and Mr. Hazelwood—

 which resulted from the government’s wrongful action in procuring his termination—




         For its part, Pilot had previously resolved its own liability with the government under a non-

 prosecution agreement (the “NPA”), which the government counterintuitively styled as a “Criminal

 Enforcement Agreement.” 3 The NPA had its own cooperation requirements, obligating Pilot to


 2
   See E.D. Tenn. Local R. 83.2(b) (“[I]t is the duty of the attorney . . . not to release or authorize the
 release of information or opinion which a reasonable person would expect to be disseminated by
 means of public communication, if there is a reasonable likelihood that such dissemination will
 interfere with a fair trial or otherwise prejudice the due administration of justice.”).
 3
   The Justice Manual, which contains rules and policies for the various U.S. Attorneys’ Offices
 across the country, recognizes no such creature as a “criminal enforcement agreement.” Indeed,
 the very essence of the NPA is that—if Pilot complied with its obligations thereunder—the
 government would refrain from enforcing the laws against it and exacting other penalties. See



                                     2
Case 3:16-cr-00020-CLC-HBG Document 1042 Filed 06/30/21 Page 3 of 12 PageID #:
                                  24158
 produce documents and witnesses to the government at its request. Importantly, and relevantly (for

 reasons discussed below), the NPA does nothing to restrict Pilot’s cooperation with Mr. Hazelwood,

 nor does it obligate Pilot to obtain any form of consent from the government before providing Mr.

 Hazelwood (or anyone else) with relevant information and documents. The NPA requires Pilot to

 produce information to the government, not to kowtow to its every whim.

        Once we were engaged and began requesting documents and information from Pilot, we

 became concerned that the government would improperly seek to intrude on our defense strategy by

 directing Pilot—under the guise of the NPA’s cooperation provisions—to produce our

 correspondence with, and our requests to, Pilot. Thus, we sought and received written assurances

 from the government that it would not intrude on our defense by forcing Pilot to disclose our requests,

 or the documents and information responsive to those requests, under the NPA. See Decl. of Jim

 Walden (“Walden Decl.”), Ex. A.

        Later, after our defense investigation was mature and we had discovered scores of

 exculpatory documents, we sought to engage cooperatively with the government, to demonstrate (a)

 why it could not win a retrial, (b) why the continued prosecution of Mr. Hazelwood was

 fundamentally unfair, and (c) how its own tactics were inconsistent with the high ideals that guide

 DOJ. Thus, after the Sixth Circuit remand, we offered the government something unique: a detailed

 presentation on the exculpatory evidence we found, which included both evidence of factual

 innocence and information animating our serious misgivings about the prosecution’s tactics.



 Justice Manual § 9-27.620, https://www.justice.gov/jm/jm-9-27000-principles-federal-
 prosecution#9-27.260 (“a federal prosecutor should not routinely or indiscriminately enter into
 non-prosecution agreements, which are, in essence, agreements not to enforce the law under
 particular conditions”). Thus, we believe the government used the misnomer “Criminal
 Enforcement Agreement”—based on its demonstrated sensitivity to negative press coverage—
 only to deflect public attention from the fact that it was, essentially, giving Pilot a pass on
 prosecution.


                                     3
Case 3:16-cr-00020-CLC-HBG Document 1042 Filed 06/30/21 Page 4 of 12 PageID #:
                                  24159
         We set aside a full day for the presentation, which occurred on March 8, 2021 (the “March

 8th Presentation”). Among other topics covered at the March 8th Presentation, which lasted

 approximately seven hours, we raised the employment-termination issue, i.e., that (a) the

 government sought to induce Pilot to terminate Mr. Hazelwood and (b) such action could put the

 indictment in peril of dismissal. See United States v. Stein, 435 F. Supp. 2d 330, 363 (S.D.N.Y.

 2006), aff’d, 541 F.3d 130 (2d Cir. 2008) (“The job of prosecutors is to make the government’s

 best case to a jury and to let the jury decide guilt or innocence. Punishment is imposed by judges

 subject to statute. The imposition of economic punishment by prosecutors, before anyone has been

 found guilty of anything, is not a legitimate governmental interest—it is an abuse of power.”).

         Seeming to seek to defend its conduct, the Acting U.S. Attorney asked, in words to the effect

 of, “do you have the transmittal letter?” Lacking information about the transmittal letter to which

 he referred, we sought clarification. He explained that the government sent a letter to Pilot (the

 “Letter”) when it conveyed the Recordings. He implied that the Letter would contextualize the

 disclosure of the Recordings to allay any concerns that the government sought Mr. Hazelwood’s

 termination. The ensuing discussion led us to believe the government would produce the Letter. See

 Walden Decl. ¶¶ 3–6.

         We surmise that, when the prosecutors went back to review the Letter (which it sent almost

 seven years earlier), they realized it contains something harmful to them or their position, because—

 despite bringing it to our attention—they refuse to produce it. We followed up to ask for its

 disclosure on April 16, 2021. See Walden Decl., Ex. B at 1. On May 4, 2021, the government

 responded that it “has no statutory or constitutional obligation” to produce the Letter. See Walden

 Decl., Ex. C at 1.




                                     4
Case 3:16-cr-00020-CLC-HBG Document 1042 Filed 06/30/21 Page 5 of 12 PageID #:
                                  24160
                                             , we then sought the Letter from Pilot as well. Pilot has

 made its position clear: Pilot has no objection to producing the Letter                        , but will

 not produce the Letter because the government has specifically instructed Pilot not to produce the

 Letter, claiming it is protected by Rule 408 (as if that inculcated the Letter with immunity from

 production).

           On May 19, 2021, we notified the prosecutors that Pilot had expressed willingness to produce

 the Letter so long as the prosecutors did not object. We asked whether the prosecutors had such an

 objection. See Walden Decl., Ex. D. The prosecutors responded the following day, declining to

 consent to Pilot’s production of the Letter, and stating that the Letter is subject to Rule 408, again

 implicitly asserting a privilege against its production. See id.

           On May 24, 2021, we sent a letter to the government, copied to Pilot’s counsel, requesting

 that it reconsider its position. In support of that request, we provided a detailed analysis of rules and

 caselaw establishing that the Letter is not subject to any immunity from discovery notwithstanding

 the evidentiary limitations of Rule 408, which itself has exceptions. See Walden Decl., Ex. E.

           When the government simply ignored our letter, we sent a follow-up email on June 3, 2021,

 asking whether it was willing to reconsider its position. In that email, we also asked the government

 to at least confirm that it would not take the position that Pilot would be in violation of the NPA by

 producing the Letter to us. 4 See Walden Decl., Ex. G.

           In a letter dated June 4, 2021, the government reiterated its position that it is under no

 constitutional or statutory obligation to produce the Letter, and again referred to Rule 408 (but

 without citing any authority for its implicit position that the Letter is immune from production). See

 Walden Decl., Ex. H. The government did not respond at all to the authorities we cited for the


 4
     The NPA contains no authority for such a position anyway. See generally Walden Decl., Ex. F.


                                     5
Case 3:16-cr-00020-CLC-HBG Document 1042 Filed 06/30/21 Page 6 of 12 PageID #:
                                  24161
 opposite conclusion: the Letter is discoverable. Instead, the government requested that we provide

 further explanation on two points: (a) why it was foreseeable to the government that disclosing the

 Recordings to Pilot in May 2014 would cause Pilot to terminate Mr. Hazelwood’s employment and

 (b) why disclosure of the Letter is material to Mr. Hazelwood’s defense. Id. at 2. But the government

 entirely ignored our request for confirmation that Pilot would not suffer any consequences under the

 NPA if Pilot were to produce the Letter to Mr. Hazelwood; thus, its silence confirmed the latent threat

 to Pilot. See id.

         Three days later, on June 7, 2021, we responded to the government’s request for further

 explanation. See Walden Decl., Ex. I. Specifically, we explained that it should have been obvious

 that disclosure of the highly inflammatory Recordings would result in Mr. Hazelwood’s termination,

 and, to avoid any doubt, we cross-referenced a letter we had sent days earlier (on June 1), copying

 the government, which laid out in painstaking detail the basis for foreseeability (the prosecutors

 apparently overlooked the June 1 letter). We also explained that the Letter is material to preparing

 Mr. Hazelwood’s defense and therefore must be produced under Rule 16, outlining the relevant

 caselaw in support of our position.

         Because Pilot indicated it would comply with a court order to disclose the Letter, we then

 filed a motion for injunctive relief in Knox County Circuit Court,




                                . We filed that application on June 10, 2021; it is still pending. The

 government knows all this because—in an effort to be completely transparent—we notified them of

 the suit, providing a copy of it shortly before filing, in light of their apparent position (frivolous as it

 is) that the Letter is immune from discovery because it is subject to Rule 408. See Walden Decl.,




                                     6
Case 3:16-cr-00020-CLC-HBG Document 1042 Filed 06/30/21 Page 7 of 12 PageID #:
                                  24162
 Ex. J. By implication, the government takes the same position here by invoking Rule 408, although

 it continues to maintain its silence as to why a rule of evidence delimits discoverability.

        At an emergency hearing in state court on June 10, the plot twisted again. The government

 sent a civil AUSA to appear, and she did not take the position the Letter was privileged or otherwise

 immune from discovery. Rather, she took the position that the Letter is subject to the Touhy

 regulations (see 28 C.F.R. 16, Subpart B), which is a completely inapt and incredible position, since

 those regulations cover only production of documents from employees or former employees of the

 Department of Justice, not private parties such as Pilot. See § 28 C.F.R. 16.22(a). We have found

 no authority extending the Touhy regulations to production of documents from private parties. 5

        In a June 15, 2021 email, we asked the government to put its position on Touhy in writing,

 see Walden Decl., Ex. K, and (so far) it has declined to do so. We also asked the government whether

 it had reconsidered its position considering our June 7th letter, which had responded to its request

 for further explanation. Id. Without responding to our June 7th letter or June 15th email, and without

 seeking a meet and confer, the government filed its motion to modify the scheduling order, see Mot.,

 June 17, 2021, ECF No. 1026.

                                             ARGUMENT

        Now, in light of the imminent disclosure of (what promises to be, in light of the government’s

 bizarre efforts to shield it) an unflattering and potentially incriminating document 6—the Letter—the


 5
   These statements to the Knox County Circuit Court confirm the complete lack of cogent position
 from the government. After a string of communications and citations to law supporting Mr.
 Hazelwood’s right to the Letter that extended for weeks (as detailed above), the government raised
 a brand new and easily rebutted position before the state court—that the Touhy regulations
 somehow apply. The government has been consistent in its refusal to produce the Letter, but it
 has been utterly inconsistent on why it may refuse to produce the Letter.
 6
  Some context here bears mention. When the government disclosed the Recordings, settlement
 discussions with Pilot had been going on for at least a year, and the government had the Recordings



                                     7
Case 3:16-cr-00020-CLC-HBG Document 1042 Filed 06/30/21 Page 8 of 12 PageID #:
                                  24163
 government invokes this Court’s jurisdiction. Why? The dispute between Pilot and Mr. Hazelwood

 is not before this Court, nor could it be since that dispute



               , where the dispute is filed. The fact that the government waived, in writing, any right

 to control, or even inquire about, Pilot’s disclosures to Mr. Hazelwood is among the many salient

 facts it conveniently omits from its application.

         The lengths to which the government has gone to obstruct discovery of the Letter are truly

 extraordinary. The fact that the government first brought it to our attention in connection with our

 March 8th Presentation concerning unfair prosecutorial tactics demonstrates its relevance under both

 Rule 16 standards (material to the defense) and Brady (favorable to the defense). But, that

 question—whether the government should produce the Letter—is not now before the Court.

                                                                    ,         which is being litigated

 efficiently in state court                                                                   .




 all along without disclosing them to Pilot. It chose to disclose them for the first time very shortly
 after the NBA very publicly banned Donald Sterling, the former owner of the LA Clippers, for
 making racist remarks. If the government disclosed the Recordings to Pilot to force a faster
 settlement or more onerous terms, it would raise very concerning questions about that tactic,
 specifically, whether the government was hoping to leverage fear over public disclosure of the
 Recordings for its advantage. After all, the threat of suffering Sterling’s fate—an intense public
 backlash, leading to banishment from the league and a forced sale of the team—would have
 terrified Pilot’s CEO, James Haslam III: approximately 21 months earlier, he purchased the
 Cleveland Browns for more than $1 billion—one of the highest prices paid for an NFL franchise
 at the time. And such a fate was clearly foreseeable if fans, players, and the NFL learned that
 Haslam left Mr. Hazelwood in place to run his company after Haslam knew about the Recordings,
 which included disparaging remarks about Browns fans too. Thus, we believe the Letter will
 confirm two things, at a minimum: (a) assurances were given that the government would maintain
 the confidentiality of the Recordings as part of any settlement, and (b) language will show the
 government’s self-consciousness about having procured Mr. Hazelwood’s termination, and thus
 will show—in essence—consciousness of guilt. The government’s panicked attempts to obstruct
 production of the Letter, citing non-applicable privileges and inapt regulations, provide further
 grist for that mill of inference.


                                     8
Case 3:16-cr-00020-CLC-HBG Document 1042 Filed 06/30/21 Page 9 of 12 PageID #:
                                  24164
        And thus we come to the most disingenuous part of the government’s motion. The

 government could have sought to remove the state court case to federal court, but apparently

 recognizes that would be a losing effort. The government could assert its rights (if it has any) in the

 state court proceeding—as it apparently first sought to do judging by the appearance of the civil

 AUSA at the emergency hearing. But the government must know that its only apparent defenses to

 Pilot’s production (so-called “settlement privilege” and the inapt Touhy regulations) are without any

 merit. So, instead, it invokes this Court’s jurisdiction. Perhaps, now realizing it should have never

 mentioned the Letter, the government hopes the Court will save it from itself. We hope—given the

 importance this Court places on impartiality and public confidence in the judiciary—it will look

 askance at the government’s decision to choose to bring this issue to the Court in such odd

 circumstances.

        No matter, the government does not ask the Court to resolve the dispute between Mr.

 Hazelwood and Pilot. Why? Because the government knows there is no basis for that—which is

 why it tries to put the onus on Mr. Hazelwood to invoke the Court’s jurisdiction. See Mot. at 1, ECF

 No. 1026 (“so that he may present any related discovery disputes . . . to this Court”). Of course, if

 Mr. Hazelwood were to do so, the government would likely argue that he waived recusal by invoking

 the Court’s jurisdiction on a discovery motion. 7

        But the government cites no authority for either (a) its implicit position that we must seek to

 obtain the Letter from the government, not Pilot, 8 or (b) the proposition that this Court is the


 7
  In the government’s recusal opposition, they made this very argument because Mr. Hazelwood
 made, inter alia, a pro forma motion for return of his fine. Opp’n at 5–6, ECF No. 1019.
 Obviously, Mr. Hazelwood disagrees with the premise that recusal has been or would be waived.
 8
   If we had not made efforts to obtain the Letter expeditiously from Pilot                  , the
 government likely would have argued that the defense had not used reasonable diligence to obtain
 it from other sources at its disposal.



                                      9
Case 3:16-cr-00020-CLC-HBG Document 1042 Filed 06/30/21 Page 10 of 12 PageID #:
                                   24165
 appropriate forum to resolve the dispute between Mr. Hazelwood and Pilot, which was obviously

 precipitated only by Pilot’s fear of governmental reprisal if it dares to produce the Letter. So, if the

 government is not asking the Court to resolve the dispute between Pilot and Mr. Hazelwood, why

 does the government seek to delay the deadline for the Stein motion in this application, rather than

 just asking the Court to resolve the dispute over the Letter? Because—strategically—its requested

 relief will eliminate the exigency of our state-court injunction application: the imminent deadline for

 our Stein motion in this Court. The government seeks a way to neutralize the state court proceeding

 as a means to block the Letter’s production, hoping to prevail in this Court, where it has prevailed in

 prior discovery disputes, including when Mr. Hazelwood sought access to the Kraft and Pilot

 workpapers before sentencing. The government knows full well that

                                                         production is a certainty since Pilot does not

 object to the Letter’s production. In effect, the government is forum shopping as a last-ditch effort

 to obstruct the Letter from seeing the light of day.

         This is unseemly and an abuse of process in this court. It is little wonder the government

 found no authority to bless its gamesmanship, since it cites none. To the contrary, courts have stated

 that “[p]reventing procedural gamesmanship” is an important “policy concern.” Am. Guarantee

 & Liab. Ins. Co. v. Norfolk S. Ry. Co., 278 F. Supp. 3d 1025, 1036 (E.D. Tenn. 2017) (addressing

 the Declaratory Judgment Act).

         Put simply, this Court has no authority to resolve the dispute between Pilot and Mr.

 Hazelwood                                                        . The Letter is not immune from

 discovery,                                                                                             .

 And, while we eventually may seek the Letter, draft versions of it, and other communications

 between the government and Pilot in the course of this proceeding (including, for example,




                                     10
Case 3:16-cr-00020-CLC-HBG Document 1042 Filed 06/30/21 Page 11 of 12 PageID #:
                                   24166
 instructions the government gave Pilot when it delegated its Brady obligations), the government

 cites no authority for the proposition that this Court is the exclusive forum to obtain the Letter or

 other documents from Pilot. Obviously,                             it is not. Indeed, the law is clear

 that federal courts should abstain from interference in state court issues such as this one. Cf.

 Younger v. Harris, 401 U.S. 37, 43 (1971) (“Since the beginning of this country’s history Congress

 has, subject to few exceptions, manifested a desire to permit state courts to try state cases free from

 interference by federal courts.”). Accordingly, we object to the government’s attempt to have this

 Court enter an order that is devoid of substance, without any authority, and intended purely for its

 own tactical benefit in a separate proceeding.

                                            CONCLUSION

        For the reasons set forth above, Mr. Hazelwood respectfully requests that the Court reject the

 government’s application for the reasons set forth herein, including because (a) the Court should not

 allow its jurisdiction to be misused for gamesmanship and (b) the Court should not resolve

 substantive issues while recusal is still under consideration.

   /s/ Jim Walden                                      /s/ Bradley L. Henry
  Jim Walden (Admitted Pro Hac Vice)                  Bradley L. Henry (BPR # 025447)
  Georgia Winston (Admitted Pro Hac Vice)             MICHELMAN & ROBINSON LLP
  WALDEN MACHT & HARAN LLP                            800 3rd Avenue, 24th Floor
  250 Vesey Street, 27th Floor                        New York, NY 10016
  New York, New York 10281                            (212) 730-7700 (T)
  (212) 335-2030                                      (212) 730-7725 (F)
  jwalden@wmhlaw.com                                  bhenry@mrllp.com
  gwinston@wmhlaw.com


  /s/ Nicholas J. Lewin                               /s/ Robert M. Cary
  Nicholas J. Lewin (Admitted Pro Hac Vice)           Robert M. Cary (Admitted Pro Hac Vice)
  KRIEGER KIM & LEWIN LLP                             WILLIAMS & CONNOLLY LLP
  500 Fifth Avenue, 34th Floor                        725 Twelfth Street, N.W.
  New York, NY 10110                                  Washington, D.C. 20005
  (212) 390-9559                                      (202) 434-5175
  Nick.Lewin@KKLllp.com                               rcary@wc.com



                                     11
Case 3:16-cr-00020-CLC-HBG Document 1042 Filed 06/30/21 Page 12 of 12 PageID #:
                                   24167
